

117 S1109 IS: Minority Entrepreneurship Grant Program Act of 2021
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1109IN THE SENATE OF THE UNITED STATESApril 14, 2021Ms. Rosen (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo require the Administrator of the Small Business Administration, in consultation with the National Director of the Minority Business Development Agency, to establish a grant program to create or expand programs at minority-serving institutions and historically Black colleges and universities that promote minority business ownership and entrepreneurship, and for other purposes.1.Short titleThis Act may be cited as the Minority Entrepreneurship Grant Program Act of 2021.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)BoardThe term Board means the Minority Entrepreneurship Advisory Board established under section 4(a).(3)DirectorThe term Director means the National Director of the Minority Business Development Agency.(4)Historically Black college or universityThe term historically Black college or university means a part B institution, as that term is defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(5)MinorityThe term minority includes an individual who is—(A)Black or African American;(B)Hispanic or Latino;(C)Native or Indigenous American;(D)Asian;(E)Native Hawaiian or other Pacific Islander;(F)Native Alaskan; or(G)a member of a group that the Minority Business Development Agency of the Department of Commerce determines under part 1400 of title 15, Code of Federal Regulations, as in effect on November 23, 1984, is a socially disadvantaged group eligible to receive assistance.(6)Minority-serving institutionThe term minority-serving institution means any of the following:(A)A Hispanic-serving institution, as that term is defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)).(B)A Tribal College or University, as that term is defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).(C)An Alaska Native-serving institution, as that term is defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)).(D)A Native Hawaiian-serving institution, as that term is defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)).(E)A Predominantly Black Institution, as that term is defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b)).(F)A Native American-serving, nontribal institution, as that term is defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b)).(G)An Asian-American and Native American Pacific Islander-serving institution, as that term is defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b)).(7)ProgramThe term Program means the grant program established under section 3(a).(8)Small business concernThe term small business concern has the meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)).(9)Student entrepreneurThe term student entrepreneur means a student who is—(A)a minority;(B)enrolled at a minority-serving institution or a historically Black college or university; and(C)seeking to establish or develop a business.3.Grant program(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Director, shall establish a grant program within the Small Business Administration, the purpose of which shall be to create or expand programs at minority-serving institutions and historically Black colleges and universities that foster, promote, and increase opportunities for minority business ownership.(b)Application processA minority-serving institution or a historically Black college or university seeking a grant under the Program shall submit to the Administrator an application that contains a description of—(1)the need for the grant funds to promote minority entrepreneurship and business ownership among student entrepreneurs enrolled at the minority-serving institution or the historically Black college or university; (2)how the grant funds will be used to carry out the activities described in paragraph (1);(3)how the programs created or expanded with the grant funds will provide support to student entrepreneurs enrolled at the minority-serving institution or historically Black college or university who— (A)seek support for an established business; or (B)need assistance in establishing a business; and(4)how the minority-serving institution or historically Black college or university will create or expand programs or initiatives that— (A)increase minority business ownership; and (B)expand business resources to student entrepreneurs enrolled at the minority-serving institution or historically Black college or university.(c)Amount of grantA grant made to a minority-serving institution or a historically Black college or university under the Program shall be not less than $250,000.(d)Use of grant fundsWith a grant received under the Program, a minority-serving institution or a historically Black college or university shall support the creation or expansion of programs or initiatives that offer business development resources that support student entrepreneurs enrolled at the minority-serving institution or historically Black college or university, such as— (1)free legal, accounting, human resources, information technology, marketing, training, counseling, networking, and technical assistance; and (2)access to capital resources, such as the costs associated with forming a new business enterprise.(e)MSI submission requirementA minority-serving institution or historically Black college or university to which a grant is made under the Program shall, each year, submit to the Administrator a mid-year and year-end report, each of which shall contain, for the period covered by the report, the number of—(1)student entrepreneurs trained, assisted, and counseled with the grant funds;(2)businesses created through the expenditure of the grant funds, including, with respect to each such business—(A)the name of the business;(B)a description of the business; and(C)the amount of grant funds expended in creating the business; (3)student entrepreneurs referred to other resources of the Small Business Administration; and(4)student entrepreneurs participating in programs created or expanded through the expenditure of the grant funds, which, to the extent possible, shall be disaggregated by sex, race, and ethnicity.(f)Report to CongressNot later than 18 months after the date on which the first grant is made under the Program, and annually thereafter, the Administrator shall submit to Congress a report that contains information regarding the minority-serving institutions and historically Black colleges or universities to which grants were made under the Program for the period covered by the report, which shall include—(1)the name of each such minority-serving institution and historically Black college or university and the amount of each such grant;(2)the number of student entrepreneurs trained, assisted, and counseled with Program grant funds—(A)at each minority-serving institution and historically Black college or university to which a grant was made under the Program; and(B)in total under the Program;(3)the number of businesses created through the expenditure of Program grant funds—(A)with respect to each minority-serving institution and historically Black college or university to which a grant was made under the Program; and(B)in total under the Program;(4)the number of student entrepreneurs referred to resources of the Small Business Administration—(A)at each minority-serving institution and historically Black college or university to which a grant was made under the Program; and(B)in total under the Program; (5)the number of student entrepreneurs participating in programs created or expanded through the expenditure of Program grant funds at each minority-serving institution and historically Black college or university to which a grant was made under the Program, and in total under the Program, which, to the extent possible, shall be disaggregated by sex, race, and ethnicity; and(6)a statement regarding whether any amounts made available to carry out this section remain unexpended, as of the date on which the report is submitted.(g)Authorization of appropriationsThere are authorized to be appropriated to the Administrator $50,000,000 to carry out this section.4.Advisory board(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a Minority Entrepreneurship Advisory Board to develop recommendations regarding how minority-serving institutions and historically Black colleges and universities can better serve minority businesses and entrepreneurs.(b)Membership of BoardThe members of the Board shall be— (1)appointed by the Administrator; and(2)individuals with— (A)outstanding qualifications; (B)knowledge regarding the needs of small business concerns that are owned by minorities; and(C)experience— (i)working with startups; or (ii)in providing consultation to small business concerns.(c)Submission to CongressNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress the recommendations developed by the Board under subsection (a).(d)Inapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Board or the activities of the Board.